Mr. Justice Clayton
delivered the opinion of the court.
This cause was commenced before a justice of the peace, and after judgment had been rendered in his court, was brought by certiorari into the circuit court. In the latter court, a motion was made by the plaintiff in error to dismiss the cause, for various reasons assigned; which motion was overruled. From the order overruling the motion, an appeal was taken to this court without waiting for a final judgment upon the merits. We have already decided that an appeal or writ of error will not lie at law, except from a final judgment. The reason is a very obvious one; upon the trial on the merits, the decision might be in favor of the party who supposes himself aggrieved by the intermediate judgment.
The jurisdiction, of the circuit court was questioned by the motion, among other things, because its jurisdiction, it is said, is entirely original in its character. This point has been likewise settled by this court, in favor of1 the jurisdiction of the circuit court, in cases of this kind. Justus Hurd v. Wiley Tombs.
The appeal must 'therefore be dismissed, and the cause remanded for further proceedings in the court below.